99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James WILLIS, Appellant,v.Cranston MITCHELL, Chairman/Missouri Parole Board;  MichaelNash;  Victoria Myers;  Pat Smith;  Jo Ann Jones;Van Hecke, Appellees.
No. 96-1406.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 3, 1996.Filed:  Oct. 10, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
James Willis-Bey, a Missouri inmate, appeals the district court's1 grant of summary judgment to defendants in his 42 U.S.C. § 1983 (1994) action.  Having reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri